Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging an administrative determination finding him guilty of violating the prison disciplinary rules that prohibit harassment and violating facility correspondence procedures. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of White v Goord, 15 AD3d 795 [2005]).
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.